Citation Nr: 0313051	
Decision Date: 06/17/03    Archive Date: 06/24/03

DOCKET NO.  00-08 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318 (West 2002).


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran had verified, active service from September 1941 
to June 1946.  He died in March 1993 and the appellant is the 
veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a December 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Manila, the Philippines, which denied service 
connection for cause of death and basic eligibility to 
Dependents' Educational Assistance under Chapter 35, Title 
38, United States Code.  In a July 2000 rating decision, the 
RO also denied entitlement to DIC under the provisions of 
38 U.S.C. § 1318.

In a March 2001 decision, the Board denied the appellant's 
claims seeking entitlement to service connection for the 
cause of the veteran's death and to DIC benefits under the 
provisions of 38 U.S.C.A. § 1318.  The appellant appealed 
this decision to the United States Court of Appeals for 
Veterans Claims (Court).  In a December 2002 Joint Motion to 
for Remand and to Stay Proceedings (Joint Motion), the 
parties asked that the matter be remanded to the Board for a 
discussion of the notice provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), and the 
extent to which the documents of record satisfy this 
requirement.  See Charles v. Principi, 16 Vet. App. 370 
(2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
By Order entered the same month, the Court granted this 
motion, vacated the March 2001 BVA decision, and remanded the 
case to the Board for readjudication and disposition 
consistent with the Joint Motion and the VCAA.




REMAND

As noted in the Joint Motion, which was granted by the 
Court's order, a remand in this case is required to comply 
with the notice and duty to assist provisions contained in 
the VCAA.  VA issued regulations to implement the VCAA in 
August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The amendments became effective on November 
9, 2000, except for the amendment to 38 C.F.R. § 3.156(a), 
which became effective August 29, 2001.  

Pursuant to the VCAA, VA first has a duty to notify the 
appellant of any information and evidence necessary to 
substantiate her claim for VA benefits.  See generally 
38 U.S.C.A. §§ 5102, 5103 (West 2002); 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(b)).  Further, the VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate her 
claim, although the ultimate responsibility for furnishing 
evidence rests with the claimant.  See 38 U.S.C.A. § 5103A 
(West 2002); 66 Fed. Reg. 46,620, 45,630 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(c)).  In the 
present case, the Board finds that VA's redefined duties to 
notify and assist a claimant, as set forth in the VCAA, have 
not been fulfilled regarding the issues addressed in this 
remand.  See Disabled American Veterans v. Sec'y of Veterans 
Affairs, Nos. 02-7304, -7305, -7316, 2003 U.S. App. LEXIS 
8275 (Fed. Cir. May 1, 2003).  

The Board notes that the claims file is devoid of evidence 
reflecting that the appellant has been provided with specific 
information concerning the VCAA.  As such, the RO must 
provide the appellant with such information, as required by 
law.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a)).  It would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time without compliance 
with the notice provisions of the VCAA.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Therefore, for the above 
reasons, a remand to the RO is required.

In compliance with the Court's order and the VCAA, the Board 
finds that the case must be REMANDED to the RO for the 
following:

1.  The RO should ensure compliance with 
the duty to assist, documentation and 
notification requirements set forth by 
the VCAA, specifically including all 
provisions under 38 U.S.C.A. § 5102, 
5103, 5103A (West 2002); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.102, 3.156(a), 
3.159 and 3.326(a)).  The claims file 
must include documentation that the RO 
has complied with the VA's redefined 
duties to notify and assist a claimant as 
set forth in the VCAA and as specifically 
affecting the issues on the title page of 
this remand.

2.  After completion of the above, the RO 
should readjudicate the appellant's 
claims, including any additional evidence 
obtained by the RO on remand.  If the 
determination remains unfavorable to the 
appellant, she should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




